GOODWIN, Circuit Judge:
Ten years ago, after complaints about the management of Oregon’s MacLaren facility for adolescent wards of the juvenile court failed to bring about desired reforms, eleven inmates filed a class action. Seven years later, after numerous attempts to settle the case, the district court entered a decree enjoining, on federal constitutional grounds, some eighteen pages of instructions for managing the institution. The state appeals.
The case has not become moot even though the original plaintiffs have become adults. New inmates have taken their places. Counsel for both sides assure us that the controversy is an on-going one despite evolving improvement in institutional budgets and management during the past decade. It became clear at the oral argument that the state was and remains willing to make adjustments in the treatment of internal disclipinary problems, but the state is not willing to yield entirely to the micromanagement by the court encompassed in the challenged decree.
The trial court’s findings of fact are not clearly erroneous. Lengthy and detailed findings reveal that the housing of juvenile wards in Oregon was and is not perfect. Children have been placed in disciplinary segregation for periods exceeding 24 hours without a hearing. Light, ventilation and cleanliness could be improved. Professional experts testified at length about better ways of dealing with assorted problems. The trial court correctly found that many of the institutional practices were substandard, not only according to the latest thinking of the behavioral scientists and other interested professionals who testified, but in due process terms.
The Supreme Court has not announced the appropriate federal standards by which to judge state juvenile detention facility conditions. See e.g., Ingraham v. Wright, 430 U.S. 651, 669 n. 37, 97 S.Ct. 1401, 1411 n. 37, 51 L.Ed.2d 711 (1977) (expressly reserving the question whether the cruel and unusual punishments clause applies to juvenile institutions). Lower federal courts differ on the appropriate standard: Some apply the eighth amendment. E.g., Nelson v. Heyne, 491 F.2d 352, 355 (7th Cir.) (applying eighth amendment to guards’ beatings of juveniles confined at medium security boys school), cert. denied, 417 U.S. 976, 94 S.Ct. 3183, 41 L.Ed.2d 1146 (1974). Other courts apply the due process clause. E.g., H.C. by Hewett v. Jarrard, 786 F.2d 1080, 1084-85 (11th Cir.1986) (applying due process clause to conditions of confinement of a juvenile confined pending trial on delinquency charges); Santana v. Collazo (Santana I), 714 F.2d 1172, 1179 (1st Cir. 1983) (using eighth amendment standards as constitutional minimum, but applying due process clause to juveniles confined for status and minor offenses), cert. denied, 466 U.S. 974, 104 S.Ct. 2352, 80 L.Ed.2d 825 (1984); Milonas v. Williams, 691 F.2d 931, 942 & n. 10 (10th Cir.1982) (applying due *1432process clause to conditions involving juveniles confined for discipline problems and crimes), cert. denied, 460 U.S. 1069, 103 S.Ct. 1524, 75 L.Ed.2d 947 (1983).
From our review of the case law and the statutes governing MacLaren, we conclude that the approach employed by the Santana I court — applying the due process clause, which implicitly incorporates the cruel and unusual punishments clause standards as a constitutional minimum — is the appropriate standard for reviewing conditions at MacLaren.
The status of the detainees determines the appropriate standard for eyaluating conditions of confinement. The eighth amendment applies to “convicted prisoners.” See Jones v. Johnson, 781 F.2d 769, 771 (9th Cir.1986); see also Whitley v. Albers, 475 U.S. 312, 106 S.Ct. 1078, 1084, 89 L.Ed.2d 251 (1986) (“the Cruel and Unusual Punishments Clause was ‘designed to protect those convicted of crimes’ ”) (quoting Ingraham v. Wright, 430 U.S. 651, 664, 97 S.Ct. 1401, 1408, 51 L.Ed.2d 711 (1977)). By contrast, the more protective fourteenth amendment standard applies to conditions of confinement when detainees, whether or not juveniles, have not been convicted. See e.g., Youngberg v. Romeo, 457 U.S. 307, 102 S.Ct. 2452, 73 L.Ed.2d 28 (1982) (involuntarily committed mental patients); Bell v. Wolfish, 441 U.S. 520, 535 n. 16, 99 S.Ct. 1861, 1872 n. 16, 60 L.Ed.2d 447 (1979) (adult pretrial detainees); Ingraham v. Wright, supra (students disciplined at school).
The district court correctly concluded that the Oregon juvenile justice system is noncriminal and nonpenal. The Oregon statutes specifically provide: “The chief objects of the school are educational and reformatory, rather than penal, but this does not prevent the confinement and discipline of juvenile offenders therein.” Or.Rev. Stat. § 420.120(3) (1985). Thus, we hold that the district court correctly concluded that the fourteenth amendment applies to conditions of confinement at MacLaren.
The trial court next sought the help of counsel to negotiate an agreed form of order. After several efforts at negotiation, and after agreement on many points, complete accord broke down because the plaintiffs wanted too much and the state was willing to do too little. The district court finally adopted as a remedial order virtually the entire wish list of the plaintiffs.
The court appeared to be of the opinion that any treatment falling short of standards adopted by various professional associations was suspect, and probably violated the United States Constitution. A state court construing state law could, no doubt, involve itself in the kind of detailed oversight and management of the institution demonstrated in this case. But nothing we can find in the due process clause of the fourteenth amendment or in Supreme Court decisions authorizes a federal district judge to establish the candle power at desk level of reading lamps, proscribe pink pajamas, or order the superintendent of the institution to maintain seasonal temperatures appropriate for resort hotels. (E.g. winter daytime at 65 degrees or above, and 60 at night, summer temperatures not to exceed 80 degrees.) The Constitution requires only minimally adequate training, and reasonable balance between liberty interests and the institution’s operational needs. See Youngberg, 457 U.S. at 322-23, 102 S.Ct. at 2461-62.
In general, we review the scope of an injunction for an abuse of discretion. Hoptowit v. Ray, 682 F.2d 1237, 1245-46 (9th Cir.1982). “Injunctive relief against a state agency or official must be no broader than necessary to remedy the constitutional violation.” Toussaint v. McCarthy, 801 F.2d 1080, 1086 (9th Cir.1986), cert. denied, — U.S.-, 107 S.Ct. 2462, 95 L.Ed.2d 871 (1987). Thus,
[w]e will scrutinize the injunction closely to make sure that the remedy protects the plaintiffs’ constitutional rights and does not require more of state officials than is necessary to assure their compliance with the constitution. Within these parameters, we will defer to the district court.
Id. at 1089.
In this case, we believe that the distinguished trial judge went well beyond *1433the oversight of the management of the institution necessary to protect the due process rights of inmates. To the extent that the court ordered due process hearings pri- or to confinement in excess of 24 hours, and minimum sanitary, health, educational and medical resources for the inmates, the decree was clearly within the power of a federal court to assure minimum constitutional standards taught by Youngberg. But the wholesale adoption of various professional associations’ concepts for model institutions as if they were constitutionally mandated was unwarranted. Hoptowit v. Ray, 682 F.2d at 1253. There we held that it was error for the court to constitutionalize the standards of the American Medical Association and the American Public Health Association.
On remand, the trial court should invite the state to submit a report of the remedial actions it has taken to date, with or without the compulsion of the challenged order, and to designate which remedial actions it will take in the future. The court should then require briefs and arguments that focus on the Youngberg due process concerns. Hoptowit, 682 F.2d at 1247 (citations omitted), is instructive on this point:
... only the specific conditions that violate the Constitution may be remedied, and the remedy may be only so much as is required to correct the specific violation. A remedy may go beyond this only when there is a record of past constitutional violations and violations of past court orders.
In ordering a remedy, courts must consider the cost of compliance and the effect on legitimate security needs. Courts should consider bona fide steps that prison officials are taking to alleviate poor prison conditions. This is not to say that such steps necessarily obviate the need for a remedy. Rather, the court should defer to the policy choices made by prison officials and order a remedy consistent with the basic approach taken by prison officials, unless that approach itself is inconsistent with the Eighth Amendment. See Bell v. Wolfish, 441 U.S. at 562, 99 S.Ct. at 1886.
While it is true that there are “obvious differences between adult penal institutions and juvenile training schools,” those differences should be accounted for in the liability stage, not the remedy stage. Once a constitutional violation is found, the remedy should be no broader than is required to meet the particular constitutional standard applied in establishing liability. It is not the duty of the district judge to fashion operating manuals for state institutions. It is, however, the duty of the federal courts to make certain that minimal constitutional rights are preserved. The order entered in the trial court in this case far exceeds anything remotely required by the fourteenth amendment.
Vacated and remanded with neither party to recover costs. If further appeals are necessary, this panel will retain the case.